UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7278


SHAIDON BLAKE,

                    Plaintiff - Appellant,

             v.

ROBERT L. GREEN, Secretary, Public Safety & Correctional Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:20-cv-03563-PWG)


Submitted: March 24, 2022                                         Decided: April 27, 2022


Before AGEE, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaidon Blake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shaidon Blake appeals the district court’s order denying his request for injunctive

relief. We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. Blake v. Green, No. 8:20-cv-03563-PWG (D. Md. July 15, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2